DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 14 April 2022, claims 1-17 are presently pending in the application, of which, claims 1, 8 and 13 are presented in independent form. The Examiner acknowledges amended claims 1, 8, and 13. No claims were cancelled or newly added.

Priority
The Examiner acknowledges the instant application is a continuation of U.S. Patent Application No. 14/109,856, filed 17 December 2013, which is a divisional of U.S. Patent Application No. 12/767,786 (now issued as U.S. 8,612,469), filed 26 April 2010, which claims priority from U.S. Provisional 61/178,933, filed 15 May 2009 and U.S. Provisional 61/172,605, filed 25 April 2009, which is a CIP of U.S. Patent Application No. 12/390,450, filed 21 February 2009, which claims priority from U.S. Provisional 61/030,431, filed 21 February 2008.

Response to Remarks/Arguments
In view of the Appeal Brief filed on14 April 2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165                                                                                                                                                                                                        

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,223,342 (known hereinafter as ‘342). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature as recited in the instant application can be met by an obvious variations of the claims presented in ‘342. For illustration purposes, claim 1 is analyzed in the chart below to show how each and every feature as recited in the instant application is met by ‘342.

Claim
U.S. Patent 10,223,342
U.S. Application No. 16/236,034
(as amended on 12/8/2020)

1
A method of annotating a document comprising
A method comprising:


Allowing a first user to access the document, wherein the document accessed by the first user comprises content provided by a second user and embedded executable code
Granting, by a server comprising a computing device coupled to a network and comprising at least one processor executing instructions within a memory, a first user access to a document comprising a content provided by a second user;
Although the limitations are not identical, the limitations are an obvious variation of performing similar step to achieve the desired result. 


Generating, by the server, a display toolbox dialog superimposed over at least a portion of the document and comprising:
The order of this limitation is recited as a wherein clause, clearing reciting a superimposed dialog box.

Using executable code of the document, detecting an indication by the first user of a first selection of text in the content
A first user input box configured to receive a first selection, by the first user, of text in the content; and
Although the limitations are not identical, the limitations are an obvious variation of performing similar step to achieve the desired result.

After the detecting the indication by the first user, using the executable code, seeking a first suggestion input from the first user
A second user input box configured to receive a first suggestion input;
Although the limitations are not identical, the limitations are an obvious variation of performing similar step to achieve the desired result.

Storing the first suggestion input from the first user, wherein the first suggestion is stored separately from the document;
Storing, by the server, within a suggestion data record in a suggestions database residing on a storage device, and coupled to the server via the network, a suggestion field comprising the suggestion input;
Although the limitations are not identical, the limitations are an obvious variation of performing similar step to achieve the desired result.

After the storing the first suggestion input from the first user, showing the second user the first suggestion input from the first user;
A first position field indicating a beginning position, in the content, of the first selection, and 



A second position field indicating an ending position, in the content, of the first selection;
Although the limitations are not identical, the features as recited are included in the wherein clause of ‘342.


Displaying, by the server, to the second user:


Presenting the second user a first option to accept the first suggestion input and
The first suggestion input; a first option indicating an acceptance, by the second user, of the first suggestion input; and


A second option to reject the first suggestion input
A second option indicating a rejection, by the second user, of the first suggestion input; and


Where the second user accepts the first suggestion input,
Responsive to the acceptance by the second user:


Making a replacement of the first selection of text in the content, provided by the second user, of the document with the first suggestion input;
Replacing, by the server, the first selection with the first suggestion input; and


Wherein the showing the second user the first suggestion input from the first user comprises:
Sending, by the server, a notification of the acceptance to the first user


Displaying the document and the content provided by the second user to the second user;

The features in ‘342 are obvious steps necessary to complete the limitations as recited in the instant application.

Displaying a toolbox dialog comprising a first box and a second box, 

See comments above.

wherein the first box comprises the first selection of text, and 

See comments above.

the second box comprises the first suggestion input, and 

See comments above.

the toolbox is superimposed over at least a portion of the document

See comments above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Terris, John et al (U.S. 2004/0122843 and known hereinafter as Terrris)(newly presented) in view of Lu, Qi, et al (U.S. 2005/0256866, and known hereinafter as Lu)(newly presented).

As per claim 1, Terris teaches a method of annotating a document comprising:
granting, by a server comprising a computing device coupled to a network and comprising at least one processor executing instructions within a memory (e.g. Terris, see Figures 1 and 2, which discloses a processing unit coupled to memory on a network, which discloses personal computers, each of which is assigned to each one of collaborating authors, which are interconnected through a network. Additionally, see paragraphs [0046-0049], which discloses a navigation panel is provided that contains a user selectable status list and a user selectable list of users that are authorized to comment on the document.), a first user access to a document (e.g. Terris, see paragraphs [0043-0045], which discloses a reviewer (e.g. first user) selects a portion of the document stored on the server and provides feedback to the user.), comprising a content provided by a second user (e.g. Terris, see paragraphs [0050-0052], which discloses User2 opens a web browser on a computer and logs on to the server as an editor. As an editor, the user2 has read and write access to documents.);
generating, by the server, a display toolbox dialog over at least a portion of the document (e.g. Terris, see Figure 5A-5C and paragraphs [0048-0051], in which item 508 is a dialog collaboration tool that is superimposed over the web page document, which allows the user to then highlight, select, and/or provide feedback on the document. Additionally, see paragraph [0046], which discloses the client web browser displays the web page, the commented portion of the document appears with unique formatting in the web page. This allows for the user with editor access to press a view comment button in the client web browser and then allows the user with editor access to press the accept button. The Examiner notes that the term ‘superimpose’ is similar to a unique formatting for display and therefore is taught by Terris. Additionally, the Examiner notes that the window, item 508, may be a toolbox that overlays the web page or appears on top of the web page.) and comprising:
a first user input box configured to receive a first selection, by the first user, of text in the content (e.g. Terris, see Figure 6 and paragraphs [0048-0051], which discloses user 1 finds an error in the document and then selects the error in the document by highlighting it in the web browser. The data position of the highlighted portion of the document is stored in the computer memory and the user 1 presses a feedback button in the web browser which requests a feedback form from the server.); and 
a second user input box configured to receive a first suggestion input (e.g. Terris, see Figures 7A and 7B and paragraphs [0048-0051], which discloses user2 requests a document from the server, the server combines user 1 feedback information, comment classification, and comment status with the document at the data position to produce an integrated document, where the server sends the integrated document to the user, where user 2 considers user 1 comment and either accepts or rejects the suggested changes.); 
storing, by the server, within a suggestion data record in a suggestions database residing on a storage device, and coupled to the server via the network, a suggestion field comprising the first suggestion input, a first position field indicating a beginning position, in the content of the first selection, and a second position field indicating a rejection, by the second user (e.g. Terris, see paragraphs [0050-0052], which discloses as an editor User2 has read and write access to documents, the user2 requests a document from the server, the server combines User1’s feedback information, comment classification, and comment status with the requested document at the data position to produce an integrated document. The server then sends the integrated document to User2, where the user2 may comment, accept, or reject the User1’s comment. The server then makes the changes to the document at the data position and then stores the change to the document.); and
when responsive to the acceptance by the second user (e.g. Terris, see paragraphs [0051-0053] which discloses accepting the changes by an author.):
replacing, by the server the first selection with the first suggestion input (e.g. Terris, see paragraphs [0050-0053], which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.); and 
sending, by the server, a notification of the acceptance to the first user (e.g. Terris, see paragraphs [0050-0053], which discloses the server stores the changes to the document and then the server changes the User1’s comment status from pending to accepted.).
Although Terris discloses a display toolbox, it does not explicitly disclose generating, by the server, a display toolbox dialog superimposed over at least a portion of the document.
Lu teaches generating, by the server, a display toolbox dialog superimposed over at least a portion of the document (e.g. Lu, see Figure 8 and paragraphs [0150-0158], in which a dialog box or overlay may be launched when button is activated, where overlay provides annotation information about the current displayed page (e.g. document), based on annotations from members of the browsing user’s trust network. Additionally, the browsing user may click ‘Edit’, in which an overlay of a editing interface is launched allowing the user to edit annotations. The Examiner notes that the term ‘overlay’ is equated to ‘superimposing.’).
Terris is directed to document markup and collaboration. Lu is directed to integration of user annotations from a trust network. All are analogous art in that they allow and improve upon collaborative tool techniques and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Terris with the teachings of Lu to include the claimed features with the motivation to improve and enhance user collaborative tool experience (See Lu at [0015]).

As per claim 2, the modified teachings of Muranga with Fai and Terris teaches the method of claim 1 comprising wherein responsive to the rejection by the second user no replacement of the first selection occurs (e.g. Muranga, see column 12, line 20 to column 13, line 45, which discloses the commentator (e.g. second user) may suggestion some modification by including command to suggest the medication and include content in an editable document, where the document resides in the document database as depicted in Figure 1. Additionally, see column 17, line 30 to column 18, line 15, which discloses an agreement between the plurality of users or groups of users may reject the proposed changes of the targeted document. Such changes are stored in the document database which is accessible vial the network, as depicted in Figure 1.). 

As per claim 5, the modified teachings of Terris with Lu teach the method of claim 1 comprising: 
seeking an explanation of the first suggestion input from the first user (e.g. Terris, see Figure 6 and paragraphs [0048-0051], which discloses user 1 finds an error in the document and then selects the error in the document by highlighting it in the web browser. The data position of the highlighted portion of the document is stored in the computer memory and the user 1 presses a feedback button in the web browser which requests a feedback form from the server.);
storing the explanation (e.g. Terris, see paragraphs [0050-0053], which discloses the server stores the changes to the document and then the server changes the User1’s comment status from pending to accepted.); and 
during the presenting the second user a first option to accept the first suggestion input and a second option to reject the first suggestion input, presenting the second user the explanation (e.g. Terris, see paragraphs [0050-0052], which discloses as an editor User2 has read and write access to documents, the user2 requests a document from the server, the server combines User1’s feedback information, comment classification, and comment status with the requested document at the data position to produce an integrated document. The server then sends the integrated document to User2, where the user2 may comment, accept, or reject the User1’s comment. The server then makes the changes to the document at the data position and then stores the change to the document.). 
	
As per claim 6, the modified teachings of Terris with Lu teach the method of claim 1 wherein before the making a replacement of the first selection of text in the content, provided by the second user, the method comprises prompting the second user to confirm the acceptance of the first suggestion input (e.g. Terris, see paragraphs [0050-0052], which discloses as an editor User2 has read and write access to documents, the user2 requests a document from the server, the server combines User1’s feedback information, comment classification, and comment status with the requested document at the data position to produce an integrated document. The server then sends the integrated document to User2, where the user2 may comment, accept, or reject the User1’s comment. The server then makes the changes to the document at the data position and then stores the change to the document.). 

As per claim 7, the modified teachings of Terris with Lu teach the method of claim 1 wherein when the second user accepts the first suggestion input (e.g. Terris, see paragraphs [0051-0053] which discloses accepting the changes by an author.), sending a notification to the first user to inform the first user that the first suggestion input was accepted (e.g. Terris, see paragraphs [0050-0053], which discloses the server stores the changes to the document and then the server changes the User1’s comment status from pending to accepted.).

As per claim 8, Muranga teaches a system comprising: 
granting, by a server comprising a computing device coupled to a network and comprising at least one processor executing instructions within a memory (e.g. Terris, see Figures 1 and 2, which discloses a processing unit coupled to memory on a network, which discloses personal computers, each of which is assigned to each one of collaborating authors, which are interconnected through a network. Additionally, see paragraphs [0046-0049], which discloses a navigation panel is provided that contains a user selectable status list and a user selectable list of users that are authorized to comment on the document.), a first user access to a document (e.g. Terris, see paragraphs [0043-0045], which discloses a reviewer (e.g. first user) selects a portion of the document stored on the server and provides feedback to the user.), comprising a content provided by a second user (e.g. Terris, see paragraphs [0050-0052], which discloses User2 opens a web browser on a computer and logs on to the server as an editor. As an editor, the user2 has read and write access to documents.);
generating, by the server, a display toolbox dialog over at least a portion of the document (e.g. Terris, see Figure 5A-5C and paragraphs [0048-0051], in which item 508 is a dialog collaboration tool that is superimposed over the web page document, which allows the user to then highlight, select, and/or provide feedback on the document. Additionally, see paragraph [0046], which discloses the client web browser displays the web page, the commented portion of the document appears with unique formatting in the web page. This allows for the user with editor access to press a view comment button in the client web browser and then allows the user with editor access to press the accept button. The Examiner notes that the term ‘superimpose’ is similar to a unique formatting for display and therefore is taught by Terris. Additionally, the Examiner notes that the window, item 508, may be a toolbox that overlays the web page or appears on top of the web page.) and comprising:
a first user input box configured to receive a first selection, by the first user, of text in the content (e.g. Terris, see Figure 6 and paragraphs [0048-0051], which discloses user 1 finds an error in the document and then selects the error in the document by highlighting it in the web browser. The data position of the highlighted portion of the document is stored in the computer memory and the user 1 presses a feedback button in the web browser which requests a feedback form from the server.); and 
a second user input box configured to receive a first suggestion input (e.g. Terris, see Figures 7A and 7B and paragraphs [0048-0051], which discloses user2 requests a document from the server, the server combines user 1 feedback information, comment classification, and comment status with the document at the data position to produce an integrated document, where the server sends the integrated document to the user, where user 2 considers user 1 comment and either accepts or rejects the suggested changes.); 
storing, by the server, within a suggestion data record in a suggestions database residing on a storage device, and coupled to the server via the network, a suggestion field comprising the first suggestion input, a first position field indicating a beginning position, in the content of the first selection, and a second position field indicating a rejection, by the second user (e.g. Terris, see paragraphs [0050-0052], which discloses as an editor User2 has read and write access to documents, the user2 requests a document from the server, the server combines User1’s feedback information, comment classification, and comment status with the requested document at the data position to produce an integrated document. The server then sends the integrated document to User2, where the user2 may comment, accept, or reject the User1’s comment. The server then makes the changes to the document at the data position and then stores the change to the document.); and
when responsive to the acceptance by the second user (e.g. Terris, see paragraphs [0051-0053] which discloses accepting the changes by an author.):
replacing, by the server the first selection with the first suggestion input (e.g. Terris, see paragraphs [0050-0053], which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.); and 
sending, by the server, a notification of the acceptance to the first user (e.g. Terris, see paragraphs [0050-0053], which discloses the server stores the changes to the document and then the server changes the User1’s comment status from pending to accepted.).
Although Terris discloses a display toolbox, it does not explicitly disclose generating, by the server, a display toolbox dialog superimposed over at least a portion of the document.
Lu teaches generating, by the server, a display toolbox dialog superimposed over at least a portion of the document (e.g. Lu, see Figure 8 and paragraphs [0150-0158], in which a dialog box or overlay may be launched when button is activated, where overlay provides annotation information about the current displayed page (e.g. document), based on annotations from members of the browsing user’s trust network. Additionally, the browsing user may click ‘Edit’, in which an overlay of a editing interface is launched allowing the user to edit annotations. The Examiner notes that the term ‘overlay’ is equated to ‘superimposing.’).
Terris is directed to document markup and collaboration. Lu is directed to integration of user annotations from a trust network. All are analogous art in that they allow and improve upon collaborative tool techniques and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Terris with the teachings of Lu to include the claimed features with the motivation to improve and enhance user collaborative tool experience (See Lu at [0015]).

As per claim 9, the modified teachings of Terris with Lu teach the system of claim 8 wherein each entry in the suggestions database comprises a paragraph identifier field that references the first content in the user content database (e.g. Terris, see Figure 5A-5C and paragraphs [0048-0051], in which item 508 is a dialog collaboration tool that is superimposed over the web page document, which allows the user to then highlight, select, and/or provide feedback on the document.). 

As per claim 10, the modified teachings of Terris with Lu teach the system of claim 9 wherein the suggestion tool, executing at the client device, requests for each detected selection of a portion of the first content an explanation of the suggestion from the first user (e.g. Terris, see Figure 5A-5C and paragraphs [0048-0051], in which item 508 is a dialog collaboration tool that is superimposed over the web page document, which allows the user to then highlight, select, and/or provide feedback on the document. Additionally, see paragraph [0046], which discloses the client web browser displays the web page, the commented portion of the document appears with unique formatting in the web page. This allows for the user with editor access to press a view comment button in the client web browser and then allows the user with editor access to press the accept button.). 

As per claim 11, the modified teachings of Terris with Lu teach the system of claim 10 wherein the explanation is stored in the suggestions database (e.g. Terris, see paragraphs [0050-0053], which discloses the server stores the changes to the document and then the server changes the User1’s comment status from pending to accepted.). 

As per claim 12, the modified teachings of Terris with Lu teach the system of claim 11 wherein the explanation is optional (e.g. Terris, see Figure 5A-5C and paragraphs [0048-0051], in which item 508 is a dialog collaboration tool that is superimposed over the web page document, which allows the user to then highlight, select, and/or provide feedback on the document.). 

As per claim 13, Muranga teaches a system comprising: 
granting, by a server comprising a computing device coupled to a network and comprising at least one processor executing instructions within a memory (e.g. Terris, see Figures 1 and 2, which discloses a processing unit coupled to memory on a network, which discloses personal computers, each of which is assigned to each one of collaborating authors, which are interconnected through a network. Additionally, see paragraphs [0046-0049], which discloses a navigation panel is provided that contains a user selectable status list and a user selectable list of users that are authorized to comment on the document.), a first user access to a document (e.g. Terris, see paragraphs [0043-0045], which discloses a reviewer (e.g. first user) selects a portion of the document stored on the server and provides feedback to the user.), comprising a content provided by a second user (e.g. Terris, see paragraphs [0050-0052], which discloses User2 opens a web browser on a computer and logs on to the server as an editor. As an editor, the user2 has read and write access to documents.);
generating, by the server, a display toolbox dialog superimposed over at least a portion of the document (e.g. Terris, see Figure 5A-5C and paragraphs [0048-0051], in which item 508 is a dialog collaboration tool that is superimposed over the web page document, which allows the user to then highlight, select, and/or provide feedback on the document. Additionally, see paragraph [0046], which discloses the client web browser displays the web page, the commented portion of the document appears with unique formatting in the web page. This allows for the user with editor access to press a view comment button in the client web browser and then allows the user with editor access to press the accept button. The Examiner notes that the term ‘superimpose’ is similar to a unique formatting for display and therefore is taught by Terris. Additionally, the Examiner notes that the window, item 508, may be a toolbox that overlays the web page or appears on top of the web page.) and comprising:
a first user input box configured to receive a first selection, by the first user, of text in the content (e.g. Terris, see Figure 6 and paragraphs [0048-0051], which discloses user 1 finds an error in the document and then selects the error in the document by highlighting it in the web browser. The data position of the highlighted portion of the document is stored in the computer memory and the user 1 presses a feedback button in the web browser which requests a feedback form from the server.); and 
a second user input box configured to receive a first suggestion input (e.g. Terris, see Figures 7A and 7B and paragraphs [0048-0051], which discloses user2 requests a document from the server, the server combines user 1 feedback information, comment classification, and comment status with the document at the data position to produce an integrated document, where the server sends the integrated document to the user, where user 2 considers user 1 comment and either accepts or rejects the suggested changes.); 
storing, by the server, within a suggestion data record in a suggestions database residing on a storage device, and coupled to the server via the network, a suggestion field comprising the first suggestion input, a first position field indicating a beginning position, in the content of the first selection, and a second position field indicating a rejection, by the second user (e.g. Terris, see paragraphs [0050-0052], which discloses as an editor User2 has read and write access to documents, the user2 requests a document from the server, the server combines User1’s feedback information, comment classification, and comment status with the requested document at the data position to produce an integrated document. The server then sends the integrated document to User2, where the user2 may comment, accept, or reject the User1’s comment. The server then makes the changes to the document at the data position and then stores the change to the document.); and
when responsive to the acceptance by the second user (e.g. Terris, see paragraphs [0051-0053] which discloses accepting the changes by an author.):
replacing, by the server the first selection with the first suggestion input (e.g. Terris, see paragraphs [0050-0053], which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.); and 
sending, by the server, a notification of the acceptance to the first user (e.g. Terris, see paragraphs [0050-0053], which discloses the server stores the changes to the document and then the server changes the User1’s comment status from pending to accepted.).
Although Terris discloses a display toolbox, it does not explicitly disclose generating, by the server, a display toolbox dialog superimposed over at least a portion of the document.
Lu teaches generating, by the server, a display toolbox dialog superimposed over at least a portion of the document (e.g. Lu, see Figure 8 and paragraphs [0150-0158], in which a dialog box or overlay may be launched when button is activated, where overlay provides annotation information about the current displayed page (e.g. document), based on annotations from members of the browsing user’s trust network. Additionally, the browsing user may click ‘Edit’, in which an overlay of a editing interface is launched allowing the user to edit annotations. The Examiner notes that the term ‘overlay’ is equated to ‘superimposing.’).
Terris is directed to document markup and collaboration. Lu is directed to integration of user annotations from a trust network. All are analogous art in that they allow and improve upon collaborative tool techniques and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Terris with the teachings of Lu to include the claimed features with the motivation to improve and enhance user collaborative tool experience (See Lu at [0015]).

As per claim 14, the modified teachings of Terris with Lu teach the system of claim 13 wherein each entry in the suggestions database comprises a paragraph identifier field that references the first content in the user content database (e.g. Terris, see Figure 5A-5C and paragraphs [0048-0051], in which item 508 is a dialog collaboration tool that is superimposed over the web page document, which allows the user to then highlight, select, and/or provide feedback on the document.). 

Claims 3-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Terris, John et al (U.S. 2004/0122843 and known hereinafter as Terrris)(newly presented) in view of Lu, Qi, et al (U.S. 2005/0256866, and known hereinafter as Lu)(newly presented) and in further view of Muranga, et al (U.S. 5,671,428 and known hereinafter as Muranga).

As per claim 3, although Terris and Lu teaches accessing a document by the user, they do not explicitly disclose allowing a third user to access the document prior to the acceptance; using executable code of the document, detecting an indication by the third user of a second selection of text in the content, wherein the second selection of text comprises at least a portion of the first selection of text; seeking a second suggestion input from the third user; storing the second suggestion input from the third user; showing the second user the second suggestion input from the third user; presenting the second user a third option to accept the second suggestion input and a fourth option to reject the second suggestion input; when the second user accepts the second suggestion input, making a replacement of the second selection of text in the content, provided by the second user, of the document with the second suggestion input; and after the making a replacement of the second selection of text, not permitting the second user to accept the first suggestion input.
Muranga teaches allowing a third user to access the document prior to the acceptance (e.g. Muranga, see column 12, line 20 to column 13, line 45, which discloses the commentator (e.g. second user) may suggestion some modification by including command to suggest the medication and include content in an editable document, where the document resides in the document database as depicted in Figure 1. Additionally, see column 17, line 30 to column 18, line 15, which discloses an agreement between the plurality of users or groups of users may reject the proposed changes of the targeted document. Such changes are stored in the document database which is accessible vial the network, as depicted in Figure 1.);
using executable code of the document, detecting an indication by the third user of a second selection of text in the content, wherein the second selection of text comprises at least a portion of the first selection of text (e.g. Muranga, see column 12, line 20 to column 13, line 45, which discloses the commentator (e.g. second user) may suggestion some modification by including command to suggest the medication and include content in an editable document, where the document resides in the document database as depicted in Figure 1.);
seeking a second suggestion input from the third user (e.g. Muranga, see column 12, line 20 to column 13, line 45, which discloses the commentator (e.g. second user) may suggestion some modification by including command to suggest the medication and include content in an editable document, where the document resides in the document database as depicted in Figure 1.);
storing the second suggestion input from the third user (e.g. Muranga, see column 17, line 30 to column 18, line 15, which discloses an agreement between the plurality of users or groups of users may reject the proposed changes of the targeted document. Such changes are stored in the document database which is accessible vial the network, as depicted in Figure 1.);
showing the second user the second suggestion input from the third user (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.);
presenting the second user a third option to accept the second suggestion input and a fourth option to reject the second suggestion input (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.);
when the second user accepts the second suggestion input (e.g. Muranga, see Figure 16 and column 12, lines 1-35, which discloses accepting the changes by an author.), making a replacement of the second selection of text in the content, provided by the second user, of the document with the second suggestion input (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.); and
after the making a replacement of the second selection of text, not permitting the second user to accept the first suggestion input (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.).
Terris is directed to document markup and collaboration. Lu is directed to integration of user annotations from a trust network. Muranga is directed to a collaborative document processing system with version and comment management. All are analogous art in that they allow and improve upon collaborative tool techniques and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Terris with the teachings of Lu and with the further teachings of Muranga to include the claimed features with the motivation to improve collaborative tool experience to make it smooth and efficient (See Muranga at Abstract). 

As per claim 4, although Terris and Lu teaches accessing a document by the user, they do not explicitly disclose allowing a third user to access the document prior to the acceptance; using executable code of the document, detecting an indication by the third user of a second selection of text in the content, wherein the second selection of text comprises at least a portion of the first selection of text; seeking a second suggestion input from the third user; storing the second suggestion input from the third user; showing the second user the second suggestion input from the third user; presenting the second user a third option to accept the second suggestion input and a fourth option to reject the second suggestion input; when the second user accepts the second suggestion input, making a replacement of the second selection of text in the content, provided by the second user, of the document with the second suggestion input; and after the making a replacement of the second selection of text, not permitting the second user to accept the first suggestion input
Muranga teaches wherein after the when the second user accepts the first suggestion input, making a replacement of the first selection of text in the content, provided by the second user, of the document with the first suggestion input, the method comprises: 
allowing a third user to access the document, wherein the document accessed by the third user comprises content provided by the second user, the accepted first suggestion input, and embedded executable code (e.g. Muranga, see column 12, line 20 to column 13, line 45, which discloses the commentator (e.g. second user) may suggestion some modification by including command to suggest the medication and include content in an editable document, where the document resides in the document database as depicted in Figure 1. Additionally, see column 17, line 30 to column 18, line 15, which discloses an agreement between the plurality of users or groups of users may reject the proposed changes of the targeted document. Such changes are stored in the document database which is accessible vial the network, as depicted in Figure 1.);
using executable code of the document, detecting an indication by the third user of a second selection of text in the content, wherein the second selection of text comprises at least a portion of the accepted first suggestion input (e.g. Muranga, see column 13, lines 19-23, which discloses subsequent actions by any of the participants of the group to open a message will result in the display of the updated images and text content in the zaplet.);
after the detecting the indication by the third user, using the executable code, seeking a second suggestion input from the third user (e.g. Muranga, see column 13, lines 25-28, discloses each participant can accurately respond or opine to a zaplet process with the most current information.);
storing the second suggestion input from the third user (e.g. Muranga, see column 13, lines 3-6, which discloses the participant then submits the updated zaplet to the server, where the server acknowledges the zaplet has been received.);
after the storing the second suggestion input from the third user, showing the second user the second suggestion input from the third user (e.g. Muranga, see column 13, lines 12-15, discloses the zaplet reflects the most recent dynamic content stored on the server including the submission by the submitting participant (e.g. first user).);
presenting the second user a third option to accept the second suggestion input and a fourth option to reject the second suggestion input (e.g. Muranga, see column 13, lines 25-28, discloses each participant can send and receive information that is current using dynamic regions and that each participant can accurately respond or opine to a zaplet process with the most current information.) and
when the second user accepts the second suggestion input (e.g. Muranga, see column 16, lines 53-55, which discloses a zaplet that has an interactive region includes fields which allows a participant to accept comments concerning a task they are collaborating on.), making a replacement of the second selection of text in the content, comprising the at least a portion of the accepted first suggestion input, with the second suggestion input (e.g. Muranga, see column 14, lines 34-36, which discloses the collaboration tool enables participants having conflict to resolve those conflicts by choosing between changes made by the conflicting participants.).
Terris is directed to document markup and collaboration. Lu is directed to integration of user annotations from a trust network. Muranga is directed to a collaborative document processing system with version and comment management. All are analogous art in that they allow and improve upon collaborative tool techniques and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Terris with the teachings of Lu and with the further teachings of Muranga to include the claimed features with the motivation to improve collaborative tool experience to make it smooth and efficient (See Muranga at Abstract).

As per claim 15, although Terris and Lu teaches accessing a document by the user, they do not explicitly disclose wherein the suggestion tool, executing at the client device, requests for each detected selection of a portion of the first content an explanation of the suggestion from the first user.
Muranga teaches wherein the suggestion tool, executing at the client device, requests for each detected selection of a portion of the first content an explanation of the suggestion from the first user (Muranga, see column 13, lines 20-30, discloses a comment editor that permits the commentator (e.g. user) to input suggestion and tracks the modification of the selected portion of the document.). 
Terris is directed to document markup and collaboration. Lu is directed to integration of user annotations from a trust network. Muranga is directed to a collaborative document processing system with version and comment management. All are analogous art in that they allow and improve upon collaborative tool techniques and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Terris with the teachings of Lu and with the further teachings of Muranga to include the claimed features with the motivation to improve collaborative tool experience to make it smooth and efficient (See Muranga at Abstract).

As per claim 16, the modified teachings of Muranga with Fai and Terris teaches the system of claim 15 wherein the explanation is stored in the suggestions database (e.g. Terris, see paragraphs [0050-0053], which discloses the server stores the changes to the document and then the server changes the User1’s comment status from pending to accepted.). 

As per claim 17, the modified teachings of Muranga with Fai and Terris teaches the system of claim 15 wherein the explanation is optional (e.g. Terris, see Figure 5A-5C and paragraphs [0048-0051], in which item 508 is a dialog collaboration tool that is superimposed over the web page document, which allows the user to then highlight, select, and/or provide feedback on the document.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165